Citation Nr: 0012526	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea as a 
residual of the service-connected nasal injury with deviated 
septum.  

2.  Entitlement to service connection for a hearing loss 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty in from August 1968 to June 
1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for sleep apnea as a residual of the service-connected 
nasal injury with deviated septum and a hearing loss 
disability; this decision also denied an increased rating for 
the residuals of a nasal injury.  A May 1998 rating action 
increased the nasal injury residuals evaluation to 10 percent 
and confirmed and continued the denials of the claims for 
service connection.  The veteran's case was then transferred 
to the Atlanta, Georgia, RO.  In March 1999, he testified at 
a personal hearing at the RO.  An October 1999 supplemental 
statement of the case informed the veteran of the continued 
denials of service connection.

It is noted that the veteran has been awarded the maximum 
amount of compensation allowable under 38 C.F.R. Part, Code 
6502 (1999) for his service-connected residuals of a nasal 
injury with a deviated nasal septum.  The veteran has not 
requested that an extraschedular evaluation be assigned, nor 
has he proffered any objective evidence to suggest that an 
extraschedular evaluation should be considered.  Therefore, 
it is determined that the 10 percent evaluation assigned will 
be considered to be a complete grant of the benefit sought 
and the issue will be withdrawn from appellate consideration.


FINDINGS OF FACT

1.  The veteran's sleep apnea is attributable to his already 
service-connected nasal injury residuals with a deviated 
nasal septum.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a hearing loss disability, which can 
be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran's service-connected residuals of an injury to 
the nose with a deviated nasal septum have aggravated his 
sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The claim for service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. §§ 1101,1110, 
1111, 1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In these appeals for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant's DD 214 does not show that he was a combat 
veteran, although he served in the Republic of Vietnam.  His 
military specialty was Amphibian Tractor Crewman.  He did not 
receive any indicia of combat service such as a Combat 
Infantry Badge or a Purple Heart.  The Board accordingly 
finds that the appellant is not shown to have engaged in 
combat and is thus not entitled to application of 38 U.S.C.A. 
§ 1154(b).  

I.  Sleep Apnea

Under the applicable criteria, service connection may be 
granted for disabilities, which are proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  The veteran has claimed that he 
suffers from sleep apnea, which he has stated is a residual 
of his service-connected nasal injury with deviated septum.  
The record shows that the veteran has been diagnosed with 
obstructive sleep apnea, and he has provided competent 
medical evidence of a nexus between his sleep apnea and his 
service connected nasal injury with deviated septum.  Under 
these circumstances, the Board finds that the veteran's claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

a.  Evidence 

Service medical records do not show complaints, treatment or 
diagnosis of sleep apnea.  

Service connection for residuals of a nose injury with 
deviated septum was granted in July 1971.  The VA performed a 
septorhinoplasty in July 1971.  

Private medical records dated August 1996 to February 1999 
show that the veteran was treated for sleep apnea.  In 
October 1996 Dr. Rosen wrote that nasal obstruction may play 
a causative role in sleep apnea, with resultant mouth 
breathing and a vacuum effect, pulling the base of the tongue 
into the airway.  Dr. Hunt, in December 1996, diagnosed sleep 
apnea, probably secondary to nasal airway obstruction and 
secondary to exogenous obesity.  On March 26, 1997, his 
private physician noted that losing weight would probably 
make his snoring better.  In February 1999 Dr. Rosen 
indicated that the veteran had significant nasal obstruction 
that was a definite contributing factor to his obstructive 
sleep apnea.  

The February 1998 VA examiner felt that the sleep apnea was 
partially due to the fractured nasal bones which were 
incurred in service.  He stated that it certainly was not the 
reason for the sleep apnea.  He indicated that it might 
contribute towards the apnea in a mild way.  In July 1998 a 
different VA examiner wrote that it would be pure speculation 
to state any particular percent of affect the deviated nasal 
septum had on the sleep apnea.  

At the March 1999 RO hearing the veteran testified that Dr. 
Hunt told him that both nasal passages were blocked and that 
his sleep apnea was related to the obstructed airway.  He 
stated that one was blocked because of the broken bone and 
the other was blocked because of scar tissue from the 
surgery.  The veteran indicated that a VA physician agreed 
that his nasal passages were obstructed and that his sleep 
apnea was connected to the obstruction, the deviated septum.  
He asserted that he had had obstructed breathing since 1971, 
which the VA attempted to fix, causing his sleep apnea.  

In April 1999 the RO requested an independent medical opinion 
as to the proximate cause of the veteran's sleep apnea.  The 
independent medical examiner opined, in September 1999, that 
this veteran, who weighed 299 pounds, would most probably 
suffer from sleep apnea even in the absence of upper airway 
obstruction, although he also said that upper airway 
restrictive and/or obstructive disease is a common cause for 
sleep apnea.  The diagnosis was severe obstructive sleep 
apnea secondary to nasal obstruction and morbid obesity.  

b.  Analysis

In the instant case, it is noted that sleep apnea has been 
diagnosed.  All of the medical opinions point to the 
veteran's weight in addition to his nose injury with deviated 
septum as the cause of his sleep apnea.  The veteran's 
private medical opinions point to obesity and nasal 
obstruction as contributing to his sleep apnea.  Dr. Hunt 
diagnosed sleep apnea, probably secondary to nasal airway 
obstruction and secondary to exogenous obesity.  Dr. Rosen 
indicated that the veteran had significant nasal obstruction 
that was a definite contributing factor to his obstructive 
sleep apnea.  The February 1998 VA examiner asserted that the 
sleep apnea was partially due to the fractured nasal bones.  
The July 1998 VA examiner stated that it would be pure 
speculation to state any particular percent of affect the 
deviated nasal spectrum had on the sleep apnea.  The 
independent medical examiner has indicated that this veteran, 
who weighed 299 pounds, would most probably suffer from sleep 
apnea even in the absence of upper airway obstruction, 
although upper airway obstructive is also a cause of sleep 
apnea.  

The veteran has alleged that his service-connected nasal 
injury residuals with a deviated nasal septum has aggravated 
his sleep apnea.  Allen v. Brown, 7 Vet. App. 439 (1995), has 
held that a service-connected disability can aggravate a 
nonservice-connected disability.  It was stated that "...when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen, at 448.

A review of the available records showed that the veteran 
suffers from sleep apnea.  The factors contributing to this 
disorder included his morbid obesity and his service-
connected nasal obstruction, which was noted to be a common 
cause of sleep apnea.  Therefore, it is found that the 
veteran's service-connected nasal obstruction has aggravated 
his sleep apnea so that he should be compensated for the 
degree of disability over and above the degree of disability 
that existed prior to this aggravation.  

In conclusion, it is found that the evidence supports a 
finding of entitlement to service connection for the 
veteran's sleep apnea.  



II.  Hearing Loss

The veteran alleged that his bilateral hearing loss is due to 
his service.  Specifically, he alleged that exposure to loud 
noises from artillery caused his current bilateral hearing 
loss.  The appellant testified at the March 1999 Regional 
Office hearing that he was exposed to loud noise for the year 
that he was in Vietnam.  He stated that between 1979 and 1984 
he was exposed to tremendously loud noises while in the Army 
National Guard.  The veterans indicated that he was currently 
in law enforcement and used firearms.  

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of frequencies 1,000, 2,000, 3,000 or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

a.  Evidence 

Service medical records show that the veteran was seen for 
trouble with his right ear in October 1970.  The diagnosis 
was otitis.  On the June 1971 separation examination the 
veteran's hearing was 15/15 for both ears.  

VA outpatient treatment records show that in December 1996 
the veteran reported hearing loss due to a diving accident 
while in service and exposure to blast effect.  The 
assessment was hearing loss.  

In December 1996 a private physician diagnosed high-frequency 
sensorineural hearing loss above 2000 hertz, secondary to 
loud noise exposure.  The audiogram provided pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
70
LEFT
10
15
15
35
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

A private physician wrote in January 1997 that the veteran 
had a history of extensive loud noise exposure in the 
military service and in his job as a police officer.  He 
indicated that a physical examination of the veteran's ears 
was negative.  The private physician stated that audiometric 
testing showed a marked high frequency sensory neural hearing 
loss in both ears.  He wrote that the veteran's hearing was 
normal up to a frequency of 2000 hertz.  At 4000 hertz he had 
a 70-decibel loss in the right ear and an 85-decibel loss in 
the left ear.  The diagnosis was bilateral high frequency 
sensory neural hearing loss, secondary to loud noise exposure 
at his employment.  

VA examined the veteran in March 1998.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
30
70
LEFT
25
20
10
40
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  Upon 
examination the veteran's tympanic membrane was normal in 
both ears.  The diagnosis was sensorineural hearing loss as a 
combination of occupational and military noise exposures 
reported by the veteran.  

b.  Analysis

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for sensorineural 
hearing loss may be granted if manifest to a compensable 
degree within 1 year of separation from service.  However, 
the veteran is under an obligation to establish a well-
grounded claim.

The claim for service connection for a hearing loss 
disability is not well grounded.  There is no competent 
evidence of hearing loss or a hearing loss disability during 
active service or sensorineural hearing loss within 1 year of 
separation from service.  The appellant's active service 
ended in June 1971; hearing loss was first shown in 1996.  
The veteran's hearing loss was not manifested to a 
compensable degree within 1 year of separation from service.  
There are medical opinions linking the veteran's hearing loss 
to inservice noise exposure and post service noise exposure.  
Although the private and VA physicians noted that there was a 
history of noise exposure in service both also noted that 
there was post service occupational noise exposures.  The 
examiners identified more than one risk factor without 
establishing a particular cause of the hearing loss. 

At the March 1999 RO hearing the veteran testified that he 
believes he has a hearing loss disability due to noise 
exposure during service in Vietnam.  However, the veteran is 
a layman and is not competent to establish that a remote post 
service finding of a hearing loss disability is due to noise 
exposure in service, particularly in light of his post-
service exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although there is evidence of post service 
disability, there is no competent nexus of the disability to 
service.  Therefore, the claim is not well grounded.


ORDER

Service connection for sleep apnea is granted.

Service connection for a hearing loss is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

